department of the treasury internal_revenue_service washington d c date uil no cc ebeo cor-108721-99 number release date re service performed by a direct_seller as defined in sec_3508 of the internal_revenue_code dear this responds to your letter dated date to employment_tax coordinator for the district referred your letter to our office for a response you state that in the legislature passed legislation that provides for an exclusion of services performed by direct sellers for unemployment insurance purposes of the states you request our assistance in providing federal policies precedents or rulings interpreting sec_3508 of the code we can provide the following general information which we hope will be helpful to you sec_3508 of the code defines direct_seller as follows direct_seller -the term direct_seller means any person if- a such person- i is engaged in the trade_or_business of selling or soliciting the sale of consumer products to any buyer on a buy-sell_basis a deposit- commission basis or any similar basis which the secretary prescribes by regulations for resale by the buyer or any other person in the home or otherwise than in a permanent retail establishment cor-108721-99 ii is engaged in the trade_or_business of selling or soliciting the sale of consumer products in the home or otherwise than in a permanent retail establishment or iii is engaged in the trade_or_business of the delivering or distribution of newspapers or shopping news including any services directly related to such trade_or_business b substantially_all the remuneration whether or not paid in cash for the performance of the services described in subparagraph a is directly related to sales or other output including the performance of services rather than to the number of hours worked and c the services performed by the person are performed pursuant to a written contract between such person and the person for whom the services are performed and such contract provides that the person will not be treated as an employee with respect to such services for federal tax purposes the proposed employment_tax regulations further define direct_seller in sec_31 c f and g sec_31 c i provides that services described in paragraph c are any services that customarily are directly related to the trade_or_business of selling or soliciting the sale of consumer products in the home or in any other location that does not constitute a permanent retail establishment such services may include any activity to increase the productivity of other individuals engaged in such sales such as recruiting training motivating and counseling such individuals except as provided in paragraph c ii such services do not include the installation or construction on the customer’s property of a consumer product sec_31 c ii provides that if an individual engaged in the trade_or_business of selling consumer products performs installation services in conjunction with the sale of a consumer product such services shall be included as services performed as a direct_seller only if the value of such installation services is percent or less of the purchase_price of the consumer product including installation sec_31 f provides that a person is not engaged in the trade_or_business of selling or soliciting the sale of consumer products if the sale or use of such products is in an incidental part of a trade_or_business in which such person primarily renders services to clients whether the sale or use of a product is an incidental part of a trade_or_business that primarily consists of rendering services shall be determined on the basis of all the facts and circumstances taking into account such factors as the cost of the product in relation to the cost of the service generally the sale or use of a product is an incidental part of a trade_or_business that primarily consists of rendering services if cor-108721-99 the use of the product is necessary to the performance of the particular service for example insecticide in a pest control business sec_31 g provides that the term consumer product means any tangible_personal_property which is distributed in commerce and which is normally used for personal family or household purposes including any such property intended to be attached to or installed in any real_property without regard to whether it is so attached or installed the term consumer product does not include any product used in the manufacture of another product to be distributed in commerce or any product used only incidentally in providing a service for example insecticide used in a pest control business or materials used in an appliance repair business whether certain workers are direct sellers for purposes of sec_3508 has been litigated in three federal courts in two cases the definition of consumer products was at issue in the first of these cases 787_fsupp_741 n d ohio the court found that home study educational courses were consumer products and that the workers selling these products were direct sellers for purposes of sec_3508 the government argued that consumer products were limited to tangible products as stated in the proposed_regulations the court rejected this distinction between tangible and intangible consumer products pointing out that it had been six years since the regulations were proposed and they had still not been issued in final form the court instead relied on the purpose of the statute as set forth in the legislative_history to section 3508-to reduce the number of controversies regarding employment_tax status and to increase compliance on the part of independent contractors it found that these purposes were best served by interpreting the term consumer products to include both tangible consumer goods and intangible consumer services we note that the cleveland institute opinion surveys both the legislative_history of sec_3508 and other federal statutes that use the term consumer products in the second case r corporation v united_states u s tax cas cch m d fla after reviewing the opinion in cleveland institute the court found that cable television subscriptions were consumer products and that the door-to-door sellers were direct sellers for purposes of sec_3508 in the third case 910_fsupp_1316 e d tenn the court found that telephone marketers and delivery persons of gourmet foods and condiments were direct sellers for purposes of sec_3508 where the delivery persons collected payment and often closed the sale the irs has acknowledged the courts’ determinations regarding the definition of consumer products in its training materials used to train revenue agents entitled independent_contractor or employee training rev tpds 84238i cor-108721-99 in commenting on the cleveland institute and r corporation cases the training materials state based upon the litigation cited above and pending finalization of the regulations and further consideration of this issue in that context cases should not be developed based on a distinction between tangible and intangible products ie both types of products will qualify in your consideration of direct_seller cases care should be taken therefore to ensure that your research is current a copy of pages and from the training materials is enclosed for your information many states have statutes that track the language of code sec_3508 you may find it helpful to review decisions of state courts interpreting those statutes see for example advanced sports info inc v novotnak p 2d nev where state statute was modeled after federal statute sec_3508 court followed federal case law in finding that consumer products included intangible services as well as tangible goods kirby center v dep’t of labor and empl sec so 2d fla dist ct app telephone solicitors who set up appointments for salespeople were direct sellers under the florida statute given the plain meaning of the statute miles homes div of insilco v schloeder n w 2d minn ct app home kit comprised of pre-cut and measured building materials was a consumer product and sales representative was a direct_seller for purposes of state unemployment insurance benefits similarly federal courts have interpreted other federal statutes with similar language you may find it helpful to compare the interpretations given to other statutes with the interpretations of sec_3508 see for example 835_fsupp_1015 e d mich prosthetic heart valve was not a consumer product under the federal magnuson-moss warranty act which defines consumer product as any tangible_personal_property which is distributed in commerce and which is normally used for personal family or household purposes an individual worker or a firm for which the worker provides services may obtain a ruling from the irs as to whether the worker is an employee for purposes of federal employment_taxes by filing form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding a copy of form ss-8 is enclosed however the irs will not provide a ruling to anyone other than the worker or the firm for which the worker provides services we searched for irs rulings addressing code sec_3508 and found items of those items related to vacuum cleaner salespeople and related to other workers such as providers of newspaper delivery services sellers of home improvement items sellers of insurance and sellers of clocks and hearing aids none cor-108721-99 of the rulings related to mortgage brokers or mortgage solicitors a list of representative rulings is enclosed we hope this information will be helpful to you if you have further questions you may contact rebecca wilson badge no of this office at sincerely jerry e holmes chief branch office of associate chief_counsel employee_benefits and exempt_organizations enclosures independent_contractor or employee training rev tpds 84238i pages and form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding list of representative code sec_3508 rulings cc
